                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Donnie H. Thompson,                          JUDGMENT IN CASE

             Plaintiff(s),                            5:18-cv-00177-GCM

                 vs.

            Andrew Saul,

            Defendant(s).



 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 21, 2020 Order.

                                               January 21, 2020
